
      
        DEPARTMENT OF THE INTERIOR
        Fish and Wildlife Service
        50 CFR Part 17
        [4500030115]
        Endangered and Threatened Wildlife and Plants; 90-Day Findings for Two Species
        
          AGENCY:
          Fish and Wildlife Service, Interior.
        
        
          ACTION:
          Notice of petition findings and initiation of a status review.
        
        
          SUMMARY:
          We, the U.S. Fish and Wildlife Service (Service), announce 90-day findings on two petitions to list, reclassify, or delist wildlife or plants under the Endangered Species Act of 1973, as amended (Act). Based on our review, we find that one petition presents substantial scientific or commercial information indicating that the petitioned action may be warranted. Therefore, with the publication of this document, we announce that we plan to initiate a review of the status of that species to determine if the petitioned action is warranted. To ensure that this status review is comprehensive, we are requesting scientific and commercial data and other information regarding this species. Based on the status review, we will issue a 12-month finding on the petition, which will address whether or not the petitioned action is warranted, in accordance with the Act. We also find that one petition does not present substantial scientific or commercial information indicating that the petitioned action may be warranted. Therefore, we are not initiating a status review of this species in response to that petition. We refer to this finding as a “not substantial” petition finding.
        
        
          DATES:
          These findings were made on April 17, 2018. As we commence work on the status review, we seek any new information concerning the status of, or threats to, the species or its habitat. Any information received during our work on the status review will be considered.
        
        
          ADDRESSES:
          
          
            Supporting documents: Summaries of the bases for the petition findings contained in this document are available on http://www.regulations.gov under the appropriate docket number (see table under SUPPLEMENTARY INFORMATION). Supporting information in preparing these findings is available for public inspection, by appointment, during normal business hours by contacting the appropriate person, as specified in FOR FURTHER INFORMATION CONTACT.
          
            Submitting information: If you have new scientific or commercial data or other information concerning the status of, or threats to, the species for which we made these petition findings, or their habitats, please submit that information by one of the following methods:
          (1) Electronically: Go to the Federal eRulemaking Portal: http://www.regulations.gov. In the Search box, enter the appropriate docket number (see Table 1 under SUPPLEMENTARY INFORMATION). Then, click on the Search button. After finding the correct document, you may submit information by clicking on “Comment Now!” If your information will fit in the provided comment box, please use this feature of http://www.regulations.gov, as it is most compatible with our information review procedures. If you attach your information as a separate document, our preferred file format is Microsoft Word. If you attach multiple comments (such as form letters), our preferred format is a spreadsheet in Microsoft Excel.
          (2) By hard copy: Submit by U.S. mail or hand-delivery to: Public Comments Processing, Attn: [Insert appropriate docket number; see Table 1 under SUPPLEMENTARY INFORMATION], U.S. Fish and Wildlife Service, MS: BPHC, 5275 Leesburg Pike; Falls Church, VA 22041-3803.

          We request that you send information only by the methods described above. We will post all information we receive on http://www.regulations.gov. This generally means that we will post any personal information you provide us (see Request for Information for Status Reviews, below, for more information).
          
            Not-substantial petition finding: A summary of the basis for the not-substantial petition finding contained in this document is available on http://www.regulations.gov under the appropriate docket number (see Table 2 under SUPPLEMENTARY INFORMATION). Supporting information in preparing this finding is available for public inspection, by appointment, during normal business hours by contacting the appropriate person, as specified under FOR FURTHER INFORMATION CONTACT. If you have new information concerning the status of, or threats to, this species, or its habitat, please submit that information to the appropriate person.
        
        
          FOR FURTHER INFORMATION CONTACT:
          
             
            
              Common name 
              Contact person
            
            
              Cape mountain zebra
              Bridget Fahey, 703-358-2163; bridget_fahey@fws.gov.
              
            
            
              Preble's meadow jumping mouse
              Mike Thabault, 303-236-4210; michael_thabault@fws.gov.
              
            
          
          If you use a telecommunications device for the deaf (TDD), please call the Federal Relay Service at 800-877-8339.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Background

        Section 4 of the Act (16 U.S.C. 1533) and its implementing regulations in title 50 of the Code of Federal Regulations (50 CFR part 424) set forth the procedures for adding a species to, or removing a species from, the Federal Lists of Endangered and Threatened Wildlife and Plants (Lists). Section 4(b)(3)(A) of the Act requires that we make a finding on whether a petition to add a species to the Lists (i.e., “list”), remove a species from the Lists (i.e., “delist”), or to change a listed species' status from endangered to threatened, or from threatened to endangered (i.e., “reclassify”) presents substantial scientific or commercial information indicating that the petitioned action may be warranted. To the maximum extent practicable, we are to make this finding within 90 days of our receipt of the petition and publish the finding promptly in the Federal Register.
        
        Our regulations in the Code of Federal Regulations (CFR) establish that substantial scientific or commercial information with regard to a 90-day petition finding refers to “credible scientific or commercial information in support of the petition's claims such that a reasonable person conducting an impartial scientific review would conclude that the action proposed in the petition may be warranted” (50 CFR 424.14(h)(1)(i)).

        A species may be determined to be an endangered or threatened species because of one or more of the five factors described in section 4(a)(1) of the Act (16 U.S.C 1531 et seq.). The five factors are:
        (a) The present or threatened destruction, modification, or curtailment of its habitat or range (Factor A);
        (b) Overutilization for commercial, recreational, scientific, or educational purposes (Factor B);
        (c) Disease or predation (Factor C);
        (d) The inadequacy of existing regulatory mechanisms (Factor D); or
        (e) Other natural or manmade factors affecting its continued existence (Factor E).
        
        These factors represent broad categories of natural or human-caused actions or conditions that could have an effect on a species' continued existence. In evaluating these actions and conditions, we look for those that may have a negative effect on individuals of the species, as well as other actions or conditions that may ameliorate any negative effects or may have positive effects.
        We use the term “threat” to refer in general to actions or conditions that are known to or are reasonably likely to negatively affect individuals of a species. The term “threat” includes actions or conditions that have a direct impact on individuals (direct impacts), as well as those that affect individuals through alteration of their habitat or required resources (stressors). The term “threat” may encompass—either together or separately—the source of the action or condition or the action or condition itself. However, the mere identification of any threat(s) may not be sufficient to compel a finding that the information in the petition is substantial information indicating that the petitioned action may be warranted. The information presented in the petition must include evidence sufficient to suggest that these threats may be affecting the species to the point that the species may meet the definition of an “endangered” species or “threatened” species under the Act.

        If we find that a petition presents such information, our subsequent status review will evaluate all identified threats by considering the individual, population, and species-level effects, and the expected response by the species. We will evaluate individual threats and their expected effects on the species, then analyze the cumulative effect of the threats on the species as a whole. We also consider the cumulative effect of the threats in light of those actions and conditions that will have positive effects on the species—such as any existing regulatory mechanisms or conservation efforts that may ameliorate threats. It is only after conducting this cumulative analysis of threats and the actions that may ameliorate them, and the expected effect on the species now and in the foreseeable future, that we can determine whether the species meets the definition of an “endangered species” or “threatened species.”
        If we find that a petition presents substantial scientific or commercial information, the Act requires us to promptly commence a review of the status of the species, and we will subsequently complete a status review in accordance with our prioritization methodology for 12-month findings (81 FR 49248; July 27, 2016).
        Summaries of Petition Findings

        The petition findings contained in this document are listed in the tables below and the bases for the findings, along with supporting information, are available on http://www.regulations.gov under the appropriate docket number.
        
          Table 1—Status Review
          
            Common name
            Docket No.
            URL to docket on http://www.regulations.gov.
            
          
          
            Cape mountain zebra
            FWS-HQ-ES-2017-0100
            
              https://www.regulations.gov/docket?D=FWS-HQ-ES-2017-0100.
            
          
        
        
          Table 2—Not-Substantial Petition Finding
          
            Common name
            Docket No.
            URL to docket on http://www.regulations.gov
            
          
          
            Preble's meadow jumping mouse
            FWS-R6-ES-2017-0102
            
              https://www.regulations.gov/docket?D=FWS-R6-ES-2017-0102.
            
          
        
        Evaluation of a Petition To Delist the Cape Mountain Zebra or Reclassify the Subspecies as a Threatened Species Under the Act
        Species and Range
        Cape mountain zebra (Equus zebra zebra): South Africa (Eastern and Western Cape provinces).
        Petition History

        On May 10, 2017, we received a petition dated May 10, 2017, from Conservation Force and the Professional Hunters Association of South Africa requesting that we delist the Cape mountain zebra (Equus zebra zebra) or reclassify the subspecies from an endangered species to a threatened species under the Act. The petition clearly identified itself as such and included the requisite identification information for the petitioner, required at 50 CFR 424.14(c). This finding addresses the petition.
        Finding
        Based on our review of the petition and sources cited in the petition, we find that the petition presents substantial scientific or commercial information indicating that the petitioned action may be warranted for the Cape mountain zebra due to the reduction or elimination of threats related to the following: Habitat availability (Factor A); commercial and recreational use (Factor B); disease and predation (Factor C); hybridization and inbreeding (Factor E); and the inadequacy of existing regulations with regards to a number of these threats (Factor D) (for information about these factors, see Background, above). However, during our status review, we will thoroughly evaluate all potential threats to the subspecies, including the extent to which any protections or other conservation efforts have reduced those threats. Thus, for this subspecies, the Service requests any information relevant to whether the subspecies falls within the definition of either “endangered species” under section 3(6) of the Act or “threatened species” under section 3(20) of the Act, including information on the five listing factors under section 4(a)(1) (see Request for Information for Status Reviews, below).

        The basis for our finding on this petition, and other information regarding our review of the petition, can be found as an appendix at http://www.regulations.gov under Docket No. FWS-HQ-ES-2017-0100 under Supporting Documents.
        Evaluation of a Petition To Delist the Preble's Meadow Jumping Mouse Under the Act
        Species and Range
        Preble's meadow jumping mouse (Zapus hudsonius preblei): Colorado and Wyoming.
        Petition History
        On March 30, 2017, we received a petition dated March 29, 2017, from Pacific Legal Foundation (on behalf of Dr. Rob Roy Ramey II; Center for Environmental Science, Accuracy and Reliability; Wyoming Stock Growers Association; Colorado Cattlemen's Association; Colorado Association of Home Builders; and Housing and Building Association of Colorado Springs), requesting that the Preble's meadow jumping mouse be delisted under the Act due to an error in taxonomic information. The petition clearly identified itself as such and included the requisite identification information for the petitioners, required at 50 CFR 424.14(c). This finding addresses the petition.
        Finding

        Based on our review of the petition and the source cited in the petition, we find that the petition presents no additional or new information that would support a taxonomic revision for the Preble's mouse or that would indicate that the subspecies is not a valid entity under the Act. Therefore, we find that the petition does not present substantial scientific or commercial information indicating that delisting the Preble's meadow jumping mouse may be warranted. Because the petition does not present substantial information indicating that delisting the Preble's meadow jumping mouse may be warranted, we are not initiating a status review of this species in response to this petition. However, we ask that the public submit to us any new information that becomes available concerning the status of, or threats to, this species or its habitat at any time (see Not-substantial petition finding under ADDRESSES, above).

        The basis for our finding on this petition, and other information regarding our review of this petition, can be found as an appendix at http://www.regulations.gov under Docket No. FWS-R6-ES-2017-0102 under Supporting Documents.
        Request for Information for Status Reviews

        When we make a finding that a petition presents substantial information indicating that listing, reclassification, or delisting of a species may be warranted, we are required to review the status of the species (a status review). For the status review to be complete and based on the best available scientific and commercial information, we request information on the species from governmental agencies, Native American Tribes, the scientific community, industry, and any other interested parties. We seek information on:
        (1) The species' biology, range, and population trends, including:
        (a) Habitat requirements;
        (b) Genetics and taxonomy;
        (c) Historical and current range, including distribution patterns; and
        (d) Historical and current population levels and current and projected trends.
        (2) The five factors described in section 4(a)(1) of the Act (see Background, above) that are the basis for making a listing, reclassification, or delisting determination for a species under section 4(a) of the Act, including past and ongoing conservation measures that could decrease the extent to which one or more of the factors affect the species, its habitat, or both.
        (3) The potential effects of climate change on the species and its habitat, and the extent to which it affects the habitat or range of the species.
        Submissions merely stating support for or opposition to the actions under consideration without providing supporting information, although noted, will not be considered in making a determination. Section 4(b)(1)(A) of the Act directs that determinations as to whether any species is an endangered or threatened species must be made “solely on the basis of the best scientific and commercial data available.”

        You may submit your information concerning the status review by one of the methods listed in ADDRESSES. If you submit information via http://www.regulations.gov, your entire submission—including any personal identifying information—will be posted on the website. If you submit a hardcopy that includes personal identifying information, you may request at the top of your document that we withhold this personal identifying information from public review. However, we cannot guarantee that we will be able to do so. We will post all hardcopy submissions on http://www.regulations.gov.
        
        It is important to note that the standard for a 90-day finding differs from the Act's standard that applies to a status review to determine whether a petitioned action is warranted. In making a 90-day finding, we consider information in the petition and sources cited in the petition, as well as information that is readily available, and we evaluate merely whether that information constitutes “substantial information” indicating that the petitioned action “may be warranted.” In a 12-month finding, we must complete a thorough status review of the species and evaluate the “best scientific and commercial data available” to determine whether a petitioned action “is warranted.” Because the Act's standards for 90-day and 12-month findings are different, a substantial 90-day finding does not mean that the 12-month finding will result in a “warranted” finding.
        Conclusion
        On the basis of our evaluation of the information presented in the petitions under section 4(b)(3)(A) of the Act, we have determined that the petition summarized above for the Cape mountain zebra presents substantial scientific or commercial information indicating that the petitioned action may be warranted. We are, therefore, initiating a status review to determine whether the action is warranted under the Act. At the conclusion of the status review, we will issue a finding, in accordance with section 4(b)(3)(B) of the Act, as to whether the petitioned action is not warranted, warranted, or warranted but precluded by pending proposals to determine whether any species is an endangered species or a threatened species.
        In addition, we have determined that the petition summarized above for the Preble's meadow jumping mouse does not present substantial scientific or commercial information indicating that the requested actions may be warranted. Therefore, we are not initiating a status review for this species.
        Authors
        The primary authors of this document are staff members of the Ecological Services Program, U.S. Fish and Wildlife Service.
        Authority

        The authority for these actions is the Endangered Species Act of 1973, as amended (16 U.S.C. 1531 et seq.).
        
          Dated: February 23, 2018.
          James W. Kurth,
          Deputy Director, U.S. Fish and Wildlife Service, Exercising the Authority of the Director, U.S. Fish and Wildlife Service.
        
        
      
      [FR Doc. 2018-07707 Filed 4-16-18; 8:45 am]
       BILLING CODE 4333-15-P
    
  